DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 are allowed.


Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. The ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment to the claims was given in an interview with Paul Vogel on 3/24/2021.
The application has been amended as follows:

In the Claims

1. (Currently Amended) A system comprising:
one or more processors; and 
computer-readable memory including instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising:

using the extracted text content, identifying a plurality of attributes associated with the product;
ranking the plurality of attributes; and
causing generation of a user interface that includes at least one image, the at least one image being a visual depiction of a top ranked attribute based on the ranking of the plurality of attributes.

2. (Original) The system of claim 1, further comprising detecting descriptor words associated with the plurality of attributes in the extracted text content, wherein the plurality of attributes is ranked based on the descriptor words.

3. (Currently Amended) The system of claim 1, wherein the generated user interface comprises a product image of the product, the visual depiction of the top ranked attribute being superimposed over the product image.

4. (Currently Amended)  The system of claim 1, wherein the generated user interface comprises a product description area for the product, the visual depiction of the top ranked attribute being superimposed over the product description area.

5. (Currently Amended) The system of claim 1, wherein the generated user interface comprises content associated with the product, the visual depiction of the top ranked attribute being generated to a side of the content, wherein the visual depiction of the top ranked attribute remains displayed as the content of the user interface is scrolled to different pages.

6. (Currently Amended) The system of claim 1, further comprising: receiving a selection at the visual depiction of the top ranked attribute; and based on the selection, generating a second user interface comprising a product image associated with a different product, the different product having the top ranked attribute.


8. (Currently Amended) The system of claim 1, wherein the generated user interface comprises a plurality of images that are visual depictions of top ranked attributes, each image associated with a selectable option, the selectable options configured to allow selection of more than one of the top ranked attributes.

9. (Currently Amended) A computerized method performed by one or more processors, the method comprising: 
extracting text content from product reviews describing a product; 
identifying attributes of the product; 
ranking the identified attributes based on the extracted text content; and 
causing generation of a user interface that includes at least one image that is a visual depiction of a top ranked attribute determined from the ranking.

10. (Currently Amended) The method of claim 9, wherein the generated user interface comprises a product image or a product description section for the product, wherein the visual depiction of the top ranked attribute is superimposed over the product image or the product description section.

11. (Currently Amended) The method of claim 10, wherein the visual depiction of the top ranked attribute is superimposed to be at least partially transparent to the product image or the product description section.

12. (Currently Amended) The method of claim 9, wherein the generated user interface includes a plurality of images that are visual depictions of top ranked attributes, the visual depictions of the top ranked attributes having selectable options configured to allow selection of more than one of the top ranked attributes.

13. (Currently Amended) The method of claim 12, further comprising: 
receiving a selection of a combination of top ranked attributes, the combination selected from the selectable options of the visual depictions; and 
causing generation of another graphical user interface that includes a different product, the different product having attributes matching the selected combination of top ranked attributes.

14. (Currently Amended) The method of claim 9, wherein the generated user interface comprises content associated with the product, the visual depiction of the top ranked attribute being generated to a side of the content, wherein the visual depiction of the top ranked attribute remains displayed as the content of the user interface is scrolled to different pages.

15. (Original) The method of claim 9, wherein the text content includes descriptor words proximate to the attributes, and wherein the attributes are ranked based on the descriptor words.

16. (Currently Amended) One or more non-transitory computer readable media having instructions stored thereon that when executed by one or more processors, cause the one or more processors to perform a method comprising: 
extracting text content from a webpage describing a product; 
ranking attributes of the product based on the extracted text content; and 
causing generation of a user interface that includes at least one image that is a visual depiction of a top ranked attribute determined from the ranking.

17. (Original) The media of claim 16, wherein the text content includes descriptor words proximate to the attributes, and wherein the attributes are ranked based on the descriptor words.

depiction of the top ranked attribute is superimposed over the product image or the product description section.

19. (Currently Amended) The media of claim 18, wherein the visual depiction of the top ranked attribute is superimposed to be at least partially transparent to the product image or the product description section.

20. (Currently Amended) The media of claim 16, wherein the generated user interface includes a plurality of images that are visual depictions of top ranked attributes, the visual depictions of the top ranked attributes having selectable options configured to allow selection of more than one of the top ranked attributes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625